Citation Nr: 0027282	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.

In August 1998, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service separate examination report does 
not contain any complaints, findings, or diagnosis of a 
hearing loss disability.  

3. A bilateral hearing loss disability was not established 
until many years after service and has not been shown by 
competent evidence to be related to service or to any 
occurrence or event therein.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active duty service, and sensorineural hearing 
loss may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a hearing loss disability because he 
experienced noise exposure in service.  As an initial matter, 
the Board finds that the veteran's claim is well grounded on 
the basis that the evidentiary assertions of the veteran that 
he sustained acoustic trauma in service are accepted as true 
for purposes of well-groundedness.  In addition, a current 
hearing loss disability is shown. Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Nonetheless, after a review of the 
claims file, the Board finds that the veteran's claim for a 
bilateral hearing loss disability must be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999). 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his inservice exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
Finally, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran contends, in essence, that he was exposed to 
acoustic trauma during his period of active duty service, and 
should be service connected for a bilateral hearing loss 
disability.  Attempts to locate the veteran's service medical 
records, however, have been unsuccessful.  Apparently, his 
records were destroyed in the accidental fire at the National 
Personnel Records Center (NPRC) in 1973.  The Board is 
mindful that in a case, such as this one, where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Several attempts 
have been made to obtain service medical records without 
success.  

The only service medical record currently associated with the 
claims file is a separation examination report dated in March 
1947, which shows that the veteran's hearing (whispered 
voice) was 15/15, bilaterally.  There was no recorded history 
of acoustic trauma or hearing loss in service, and there was 
no finding of any abnormality of the ears reported.  
Accordingly, there is no evidence that the veteran 
experienced a hearing loss disability in service.  Although 
the service separation examination report is the only service 
medical records associated with the claims file, it is 
negative for a hearing loss disability or any ear 
symptomatology in-service.

Post service medical records are negative for treatment or 
diagnosis of a hearing loss disability until about August 
1994, when the veteran was apparently diagnosed with high 
frequency hearing loss, bilaterally, and was fitted with 
binaural amplification.  In an April 1996 private 
audiological evaluation, the veteran reported that he 
experienced a total loss of hearing for approximately two 
weeks in service after being exposed to explosions.  He 
related that his hearing improved to normal or near-normal 
after that time.  He complained of a hearing loss for the 
previous several years, left worse than right.  Family 
history was significant for hearing loss.  After an 
audiological evaluation, the diagnosis was mild-to-moderately 
severe hearing loss in the right ear and mild-to-severe 
hearing loss in the left ear.  The audiologist reflected that 
the veteran's hearing loss was consistent with noise exposure 
and hearing aids were recommended.  In a June 1996 medical 
statement, the veteran's private treating physician reflected 
that the veteran had been a patient since 1985 and that the 
veteran was considered a candidate for a hearing aid.  It is 
unclear whether the veteran had experienced hearing loss 
since that 1985 or at some later time.  In addition, hearing 
loss was confirmed by examinations dated in November 1997, 
January 1999, and November 1999, and on each occasions, the 
veteran reported a history of noise exposure in service.

In an October 1997 personal hearing, the veteran testified 
that he was classified as a clerk typist and was stationed in 
the Philippines during military service.  He related that he 
experienced two episodes of noise exposure in service.  On 
one occasion, he passed a disturbance on a road and, as he 
passed by, a loud explosion rocked his Jeep and caused him to 
lose his hearing for a few days.  He reported that he was 
told that his hearing would return and not to worry about it.  
Exposure to a second blast occurred near the company compound 
when some people attempted to rob the commissary and set off 
an explosion as a diversion.  He indicated that he lost his 
hearing for two weeks as a result of that incident.  His 
hearing was nearly restored after several months.  He denied 
noise exposure after service, indicated that his hearing 
became worse with the change in weather, and that his hearing 
had gotten worse over the past few years.  He reflected that 
he had also had a problem with his hearing 30 years 
previously and was told to see an audiologist but dismissed 
the suggestion.  His wife confirmed that the veteran had 
difficulty hearing and that he had always had problems in the 
37 years they had been married.

Even assuming, for the sake of argument, that the veteran 
experienced two incidents of noise exposure in service, he 
has failed to demonstrate continuity of symptoms sufficient 
to support of claim of entitlement to service connection for 
a bilateral hearing loss disability based on those incidents.  
Of note, according to the medical evidence he did not develop 
any continuing symptoms of a hearing loss disability until 
1994, at the earliest.  Although he testified that he was 
told he had problems with his hearing as early as 1967, it 
does not appear that he was diagnosed with or treated for a 
hearing loss disability at that time.  Even so, this would be 
20 years after service.  Further, while it was noted that the 
veteran's hearing loss was consistent with noise exposure, it 
was based on a history of acoustic trauma as provided by the 
veteran.  The Board, however, is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Thus, the multi-year gap between separation from 
active duty service and the first mention of hearing loss 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to service connection.  

Moreover, the Board places a greater weight on the most 
recent VA examination report where the examiner was 
specifically asked to provide a medical opinion as to the 
most likely etiology of the veteran's defective hearing.  The 
examiner noted the veteran's two in-service incidents of 
noise exposure and remarked on the amount of time which had 
passed from service separation.  The examiner reflected that 
there was nothing unusual about the veteran's hearing loss 
which would indicate when the hearing loss occurred or the 
cause.  The examiner concluded that it would be speculative 
to determine what caused the veteran's current hearing loss.  
Because the examiner was unable to establish a nexus between 
the veteran's in-service incidents and a hearing loss 
disability, there is no basis on which to establish service 
connection.  This opinion is afforded greater weight as it 
was based on a comprehensive review of the record, including 
the contentions advanced by the appellant.

Finally, the Board has also considered the veteran's 
statements and testimony and his wife's testimony that he has 
had problems with hearing loss since separation from service 
in 1947.  Although their statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  Their assertions are 
not deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of a hearing loss disability.  They lack the medical 
expertise to offer an opinion as to the existence of a 
hearing loss disability, as well as to medical causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for a bilateral hearing 
loss disability.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's bilateral hearing loss disability was incurred 
in or aggravated by service.  The preponderance of the 
evidence is against the claim.  Thus, the Board concludes 
that the veteran's claim for a hearing loss disability must 
be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to service connection for a 
bilateral hearing loss disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

